TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00596-CV



                                 Dominique Beasley, Appellant

                                                 v.

                               Quail Creek Apartments, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-13-006757, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 30, 2013, appellant filed her notice of appeal. The clerk’s record was

filed on September 27, and on October 21, the court reporter informed us that appellant had not

requested the reporter’s record. On December 10, we sent appellant notice that the record had not

been requested, informing her that, if she did not respond by December 20, we would consider

the appeal without the reporter’s record and her brief would be due on January 9, 2014. See Tex. R.

App. P. 37.3(c). Appellant did not respond or arrange for the reporter’s record to be filed, and on

February 13, we sent appellant notice that her brief was overdue. We informed appellant that if she

did not file her brief or otherwise respond by February 24, her appeal would be subject to dismissal.

To date, appellant has not responded to our notifications, nor has she filed her brief. We therefore

dismiss the appeal for want of prosecution. Id. R. 42.3(b).
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: March 28, 2014




                                                 2